      Case 2:19-cv-00236 Document 993 Filed 09/20/21 Page 1 of 3 PageID #: 17434



                              UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON DIVISION


 DON BLANKENSHIP,

           Plaintiff,

 v.                                                 Civil Action No. 2:19-cv-00236

                                                    Honorable John T. Copenhaver Jr.

 FOX NEWS NETWORK, LLC, et al.

           Defendants.




                              RESPONSE TO ORDER TO SHOW CAUSE

           TO THE HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF

RECORD:

           In response to this Court’s August 31, 2021 Order (ECF No. 986), Plaintiff Don

Blankenship (“Mr. Blankenship”) hereby represents to this Court that he will dismiss without

prejudice the following individuals and entities from this action:

              •   Chris Jones;

              •   Matt Howerton;

              •   Hayride Media, LLC (“Hayride”); and

              •   Jim Heath

           Concurrently with this Response, Mr. Blankenship has filed a Notice of Dismissal without

Prejudice as to Mr. Jones, Mr. Howerton, and Hayride.

           Mr. Heath has appeared in this action. Pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii), a

stipulation of dismissal must be signed by all parties who have appeared before the plaintiff may

dismiss an action with a court order. Mr. Blankenship’s counsel sent an email to Mr. Heath

requesting to consent to the dismissal but has hitherto received no response. Mr. Blankenship

intends to dismiss Mr. Heath from this action and will make further efforts to obtain Mr. Heath’s

638834.1                                          -1-
    Case 2:19-cv-00236 Document 993 Filed 09/20/21 Page 2 of 3 PageID #: 17435




consent to the dismissal. In that regard, Mr. Blankenship will provide the Court with a status

update on such efforts in 30 days.



                                                                DON BLANKENSHIP
                                                                By counsel



/s/ Jeremy Gray                               /s/ Jeffrey S. Simpkins
Jeremy Gray ESQ                               Jeffrey S. Simpkins ESQ
CASB #150075 pro hac vice                     WVSB #9806
EARLY SULLIVAN WRIGHT                         SIMPKINS LAW
GIZER & McRAE LLP                             102 E. 2nd AVE
6420 Wilshire BLVD 17th FL                    Williamson, WV 25661
Los Angeles, CA 90048                         304.235.2735
323.301.4660                                  simpkinslawoffice@gmail.com
jgray@earlysullivan.com




638834.1                                     -2-
     Case 2:19-cv-00236 Document 993 Filed 09/20/21 Page 3 of 3 PageID #: 17436




                            UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

DON BLANKENSHIP,

           Plaintiff,

v.                                                 Civil Action No. 2:19-cv-00236

                                                   Honorable John T. Copenhaver Jr.

FOX NEWS NETWORK, LLC, et al.,

      Defendants.
______________________________________________________________________

                          CERTIFICATE OF SERVICE
______________________________________________________________________

           I hereby certify that I electronically filed the foregoing RESPONSE TO ORDER TO

SHOW CAUSE with the Clerk of Court using the CM/ECF system which will send notice to all

CM/ECF participants.

           Date: September 20, 2021



/s/ Jeremy Gray                                /s/ Jeffrey S. Simpkins
Jeremy Gray ESQ                                Jeffrey S. Simpkins ESQ
CASB #150075 pro hac vice                      WVSB #9806
EARLY SULLIVAN WRIGHT                          SIMPKINS LAW
GIZER & McRAE LLP                              102 E. 2nd AVE
6420 Wilshire BLVD 17th FL                     Williamson, WV 25661
Los Angeles, CA 90048                          304.235.2735
323.301.4660                                   simpkinslawoffice@gmail.com
jgray@earlysullivan.com




                                             -3-
638834.1
